I. CASH RECEIPTS AND DISBURSEMENTS Case Number: 13356 13356 13356 13356 13363 Month Ending: 11/30/2009 11/30/2009 11/30/2009 11/30/2009 11/30/2009 Account Number: 0080310212 0080992670 0080994106 0080993181 14591-34716 Depository Name & Location East West Bank East West Bank East West Bank East West Bank Bank of America Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 1655 Grant Street, Bldg. A, 10th Fl Concord, CA 94520-2445 Meruelo Maddux Properties, Inc. Meruelo Maddux Properties, Inc. Meruelo Maddux Properties, Inc. Meruelo Maddux Properties, Inc. Meruelo Maddux Props-760 S. Hill St, LLC 1.Total Prior Receipts 661,073.15 310.30 715.91 1,266,003.67 0 2.LESS: Total Prior Disbursements 661,073.15 0 0 1,238,438.79 8,412.74 3.Beginning Balance 0 61,813.39 142,612.51 52,103.36 0 4.Receipts During Current Period A/R - Post Filing 0 0 0 0 0 A/R - Pre Filing 0 0 0 0 0 General Sales 0 0 0 0 0 Intercompany Receipts 4,875.00 38.11 87.91 174,918.78 0 TOTAL RECEIPTS 4,875.00 38.11 87.91 174,918.78 0 5.BALANCE 4,875.00 61,851.50 142,700.42 227,022.14 0 6.LESS: Disbursements Transfers to other DIP Accounts 0 0 0 173,870.18 0 Disbursements 4,875.00 0 0 0 0 TOTAL Disbursements 4,875.00 0 0 173,870.18 0 7.Ending Balance 0 61,851.50 142,700.42 53,151.96 0 1 I. CASH RECEIPTS AND DISBURSEMENTS Case Number: 13363 13387 13434 13395 13394 Month Ending: 11/30/2009 11/30/2009 11/30/2009 11/30/2009 11/30/2009 Account Number: 1459360078 12352-45599 14591-61927 2120351811 1216600 Depository Name & Location Bank of America Bank of America Bank of America California Bank & Trust Cathay Bank 300 S. Grand Ave Los Angeles, CA 90071 1655 Grant Street, Bldg. A, 10 Concord, CA 94520-2445 1655 Grant Street, Bldg. A, 10 Concord, CA 94520-2445 903 Calle Amancer, Suite 140 San Clemente, CA 92673 9650 Flair Ave, 7th Fl El Monte, CA 91731 Meruelo Maddux Props-760 S. Hill St, LLC Meruelo Maddux Properties, L.P. Merco Group-Overland Terminal, LLC 788 South Alameda, LLC Alameda Produce Market, LLC 1.Total Prior Receipts 21,482.75 1.03 1,101.43 0 1.00 2.LESS: Total Prior Disbursements 0 3,985.55 1,217,157.72 0 298.02 3.Beginning Balance 6,657,597.97 0 0 7,514.33 0 4.Receipts During Current Period A/R - Post Filing 0 0 0 0 0 A/R - Pre Filing 0 0 0 0 0 General Sales 0 0 0 0 0 Intercompany Receipts 1,328.00 0 0 0 0 TOTAL RECEIPTS 1,328.00 0 0 0 0 5.BALANCE 6,658,925.97 0 0 7,514.33 0 6.LESS: Disbursements Transfers to other DIP Accounts 0 0 0 0 0 Disbursements 0 0 0 0 0 TOTAL Disbursements 0 0 0 0 0 7.Ending Balance 6,658,925.97 0 0 7,514.33 0 2 I. CASH RECEIPTS AND DISBURSEMENTS Case Number: 13387 13393 13372 13374 13382 Month Ending: 11/30/2009 11/30/2009 11/30/2009 11/30/2009 11/30/2009 Account Number: 4162722 0080307044 0080301989 0080301658 0080301559 Depository Name & Location Cathay Bank East West Bank East West Bank East West Bank East West Bank 9650 Flair Ave, 7th Fl El Monte, CA 91731 Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Meruelo Maddux Properties, L.P. Meruelo Maddux-1000 E. Cesar Chavez, LLC MMP-1009 North Citrus Ave, Covina, LLC Meruelo Maddux Props-1060 N. Vignes, LLC Merco Group-1211 E. Washington Blvd, LLC 1.Total Prior Receipts 0.76 43,397.64 3,768.64 120,917.05 291,820.40 2.LESS: Total Prior Disbursements 4,203.06 43,397.64 3,768.64 120,917.05 291,820.40 3.Beginning Balance 0 0 0 0 0 4.Receipts During Current Period A/R - Post Filing 0 2,250.00 0 0 35,780.00 A/R - Pre Filing 0 0 0 0 0 General Sales 0 0 0 0 0 Intercompany Receipts 0 926.56 325.00 983.34 4,227.90 TOTAL RECEIPTS 0 3,176.56 325.00 983.34 40,007.90 5.BALANCE 0 3,176.56 325.00 983.34 40,007.90 6.LESS: Disbursements Transfers to other DIP Accounts 0 800.00 0 0 32,777.21 Disbursements 0 2,376.56 325.00 983.34 7,230.69 TOTAL Disbursements 0 3,176.56 325.00 983.34 40,007.90 7.Ending Balance 0 0 0 0 0 3 I. CASH RECEIPTS AND DISBURSEMENTS Case Number: 13338 13384 13380 13398 13364 Month Ending: 11/30/2009 11/30/2009 11/30/2009 11/30/2009 11/30/2009 Account Number: 0080301583 0080994023 0080310162 0080301492 0080301815 Depository Name & Location East West Bank East West Bank East West Bank East West Bank East West Bank Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 MMP-12385 San Fernanando Road, LLC Merco Group-1308 S. Orchard, LLC Merco Group-146 E. Front St, LLC Merco Group-1500 Griffith Ave, LLC Meruelo Maddux Props-1919 Vineburn St, LLC 1.Total Prior Receipts 1,700.00 1,860.97 950,921.97 279,372.79 330,220.17 2.LESS: Total Prior Disbursements 1,700.00 1,860.97 950,921.97 279,372.79 330,220.17 3.Beginning Balance 0 0 0 0 0 4.Receipts During Current Period A/R - Post Filing 0 0 0 41,184.58 42,210.06 A/R - Pre Filing 0 0 0 0 0 General Sales 0 0 0 0 0 Intercompany Receipts 325.00 325.00 0 325.00 325.00 TOTAL RECEIPTS 325.00 325.00 0 41,509.58 42,535.06 5.BALANCE 325.00 325.00 0 41,509.58 42,535.06 6.LESS: Disbursements Transfers to other DIP Accounts 0 0 0 41,184.58 42,210.06 Disbursements 325.00 325.00 0 325.00 325.00 TOTAL Disbursements 325.00 325.00 0 41,509.58 42,535.06 7.Ending Balance 0 0 0 0 0 4 I. CASH RECEIPTS AND DISBURSEMENTS Case Number: 13403 13375 13371 13389 13365 Month Ending: 11/30/2009 11/30/2009 11/30/2009 11/30/2009 11/30/2009 Account Number: 0080301500 0080994643 0080301963 0080307051 0080306665 Depository Name & Location East West Bank East West Bank East West Bank East West Bank East West Bank Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Merco Group-2001-2021 West Mission Blvd, LLC Merco Group-2040 Camfield Ave, LLC Meruelo Maddux Props-2131 Humboldt St, LLC Meruelo Maddux-230 W. Ave 26, LLC Meruelo Maddux-2415 E. Washington Blvd., LLC 1.Total Prior Receipts 37,605.66 4,666,384.09 121,507.38 96,253.86 20,703.00 2.LESS: Total Prior Disbursements 37,605.66 1,714.00 121,507.38 96,253.86 20,703.00 3.Beginning Balance 0 4,664,670.09 0 0 0 4.Receipts During Current Period A/R - Post Filing 0 0 10,250.00 19,062.00 750.00 A/R - Pre Filing 0 0 0 0 0 General Sales 0 0 1,750.00 25,000.00 0 Intercompany Receipts 650.00 892.88 13,798.63 756.41 325.00 TOTAL RECEIPTS 650.00 892.88 25,798.63 44,818.41 1,075.00 5.BALANCE 650.00 4,665,562.97 25,798.63 44,818.41 1,075.00 6.LESS: Disbursements Transfers to other DIP Accounts 0 0 11,857.20 43,741.13 750.00 Disbursements 650.00 0 13,941.43 1,077.28 325.00 TOTAL Disbursements 650.00 0 25,798.63 44,818.41 1,075.00 7.Ending Balance 0 4,665,562.97 0 0 0 5 I. CASH RECEIPTS AND DISBURSEMENTS Case Number: 13404 13397 13397 13383 13370 Month Ending: 11/30/2009 11/30/2009 11/30/2009 11/30/2009 11/30/2009 Account Number: 0080994676 0080302235 0080365810 0080301518 0080302433 Depository Name & Location East West Bank East West Bank East West Bank East West Bank East West Bank Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Merco Group-2529 Santa Fe Ave, LLC 2640 Washington Blvd, LLC 2640 Washington Blvd, LLC Meruelo Maddux Props-2951 Lenwood Road, LLC Meruelo Maddux Props-306-330 N. Ave 21, LLC 1.Total Prior Receipts 92,721.82 519,019.42 56,460.30 23,566.23 90,427.61 2.LESS: Total Prior Disbursements 92,721.82 519,019.42 0 23,566.23 90,427.61 3.Beginning Balance 0 0 56,460.30 0 0 4.Receipts During Current Period A/R - Post Filing 9,400.00 50,818.11 0 0 7,150.00 A/R - Pre Filing 0 0 0 0 0 General Sales 0 0 0 0 0 Intercompany Receipts 5,168.74 41,710.07 18,820.13 2,463.97 479.25 TOTAL RECEIPTS 14,568.74 92,528.18 18,820.13 2,463.97 7,629.25 5.BALANCE 14,568.74 92,528.18 75,280.43 2,463.97 7,629.25 6.LESS: Disbursements Transfers to other DIP Accounts 9,400.00 52,195.31 0 0 4,913.79 Disbursements 5,168.74 40,332.87 0 2,463.97 2,715.46 TOTAL Disbursements 14,568.74 92,528.18 0 2,463.97 7,629.25 7.Ending Balance 0 0 75,280.43 0 0 6 I. CASH RECEIPTS AND DISBURSEMENTS Case Number: 13373 13402 13360 13400 13399 Month Ending: 11/30/2009 11/30/2009 11/30/2009 11/30/2009 11/30/2009 Account Number: 0080301724 0080306871 0080994650 0080302276 0080306459 Depository Name & Location East West Bank East West Bank East West Bank East West Bank East West Bank Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Merco Group-3185 E. Washington Blvd, LLC Meruelo Maddux-336 W. 11th St, LLC Meruelo Maddux-420 Boyd St, LLC Merco Group-425 West 11th St, LLC Merco Group-4th St Center, LLC 1.Total Prior Receipts 839,003.46 12,533.00 319,980.85 296,439.50 11,069.72 2.LESS: Total Prior Disbursements 839,003.46 12,533.00 319,980.85 296,439.50 11,069.72 3.Beginning Balance 0 0 0 0 0 4.Receipts During Current Period A/R - Post Filing 75,000.00 0 30,925.00 8,131.28 0 A/R - Pre Filing 0 0 0 0 0 General Sales 0 0 192.65 0 0 Intercompany Receipts 325.00 325.00 50,920.50 45,852.76 325.00 TOTAL RECEIPTS 75,325.00 325.00 82,038.15 53,984.04 325.00 5.BALANCE 75,325.00 325.00 82,038.15 53,984.04 325.00 6.LESS: Disbursements Transfers to other DIP Accounts 75,000.00 0 30,400.05 0 0 Disbursements 325.00 325.00 51,638.10 53,984.04 325.00 TOTAL Disbursements 75,325.00 325.00 82,038.15 53,984.04 325.00 7.Ending Balance 0 0 0 0 0 7 I. CASH RECEIPTS AND DISBURSEMENTS Case Number: 13361 13367 13439 13381 13401 Month Ending: 11/30/2009 11/30/2009 11/30/2009 11/30/2009 11/30/2009 Account Number: 0080302474 0080352826 0080313711 0080301567 0080302383 Depository Name & Location East West Bank East West Bank East West Bank East West Bank East West Bank Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Meruelo Maddux-500 Mateo St, LLC Meruelo Maddux-5500 Flotilla St, LLC Meruelo Maddux-555 Central Ave, LLC Merco Group-5707 S. Alameda, LLC Merco Group-620 Gladys Ave, LLC 1.Total Prior Receipts 1,379,884.54 195,742.00 325.00 76,928.84 225,875.77 2.LESS: Total Prior Disbursements 1,379,884.54 1,819.00 325.00 76,928.84 225,875.77 3.Beginning Balance 0 193,923.00 0 0 0 4.Receipts During Current Period A/R - Post Filing 0 0 0 7,576.60 31,002.28 A/R - Pre Filing 0 0 0 0 0 General Sales 0 0 0 0 0 Intercompany Receipts 325.00 37.12 325.00 806.16 325.00 TOTAL RECEIPTS 325.00 37.12 325.00 8,382.76 31,327.28 5.BALANCE 325.00 193,960.12 325.00 8,382.76 31,327.28 6.LESS: Disbursements Transfers to other DIP Accounts 0 0 0 7,576.60 30,811.87 Disbursements 325.00 0 325.00 806.16 515.41 TOTAL Disbursements 325.00 0 325.00 8,382.76 31,327.28 7.Ending Balance 0 193,960.12 0 0 0 8 I. CASH RECEIPTS AND DISBURSEMENTS Case Number: 13366 13366 13363 13363 13395 Month Ending: 11/30/2009 11/30/2009 11/30/2009 11/30/2009 11/30/2009 Account Number: 0080301807 0080364953 0080302029 0080358369 0080992704 Depository Name & Location East West Bank East West Bank East West Bank East West Bank East West Bank Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Meruelo Wall St, LLC Meruelo Wall St, LLC Meruelo Maddux Props-760 S. Hill St, LLC Meruelo Maddux Props-760 S. Hill St, LLC 788 South Alameda, LLC 1.Total Prior Receipts 1,293,805.35 53,531.18 164,050.70 333,406.06 708,560.05 2.LESS: Total Prior Disbursements 1,293,805.35 49,915.90 164,050.70 333,406.06 708,560.05 3.Beginning Balance 0 3,615.28 0 0 0 4.Receipts During Current Period A/R - Post Filing 175,115.00 0 0 0 67,367.09 A/R - Pre Filing 0 0 0 0 0 General Sales 1,550.11 0 0 0 635.00 Intercompany Receipts 14,981.35 8,039.72 0 0 3,507.12 TOTAL RECEIPTS 191,646.46 8,039.72 0 0 71,509.21 5.BALANCE 191,646.46 11,655.00 0 0 71,509.21 6.LESS: Disbursements Transfers to other DIP Accounts 177,851.80 8,496.92 0 0 67,111.08 Disbursements 13,794.66 0 0 0 4,398.13 TOTAL Disbursements 191,646.46 8,496.92 0 0 71,509.21 7.Ending Balance 0 3,158.08 0 0 0 9 I. CASH RECEIPTS AND DISBURSEMENTS Case Number: 13395 13378 13391 13396 13362 Month Ending: 11/30/2009 11/30/2009 11/30/2009 11/30/2009 11/30/2009 Account Number: 0080313703 0080301930 0080310139 0080994098 0080306855 Depository Name & Location East West Bank East West Bank East West Bank East West Bank East West Bank Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 788 South Alameda, LLC Merco Group-801 E. 7th St, LLC Meruelo Maddux-817-825 S. Hill St, LLC 905 8th St, LLC Meruelo Maddux-915-949 S. Hill St, LLC 1.Total Prior Receipts 14,702.15 9,215.56 32,769.01 46,771.35 281,830.00 2.LESS: Total Prior Disbursements 13,979.78 9,215.56 32,769.01 46,771.35 281,830.00 3.Beginning Balance 2,238.95 0 0 0 0 4.Receipts During Current Period A/R - Post Filing 0 500.00 150.00 4,575.00 30,375.00 A/R - Pre Filing 0 0 0 0 0 General Sales 0 0 0 12,700.00 0 Intercompany Receipts 1,914.33 397.65 325.00 339.38 325.00 TOTAL RECEIPTS 1,914.33 897.65 475.00 17,614.38 30,700.00 5.BALANCE 4,153.28 897.65 475.00 17,614.38 30,700.00 6.LESS: Disbursements Transfers to other DIP Accounts 1,957.77 500.00 150.00 14,162.44 30,375.00 Disbursements 0 397.65 325.00 3,451.94 325.00 TOTAL Disbursements 1,957.77 897.65 475.00 17,614.38 30,700.00 7.Ending Balance 2,195.51 0 0 0 0 10 I. CASH RECEIPTS AND DISBURSEMENTS Case Number: 13394 13394 13394 13386 13385 Month Ending: 11/30/2009 11/30/2009 11/30/2009 11/30/2009 11/30/2009 Account Number: 0080917651 0080360035 0080309826 0080301948 0080301542 Depository Name & Location East West Bank East West Bank East West Bank East West Bank East West Bank Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Alameda Produce Market, LLC Alameda Produce Market, LLC Alameda Produce Market, LLC Meruelo Baldwin Park, LLC Merco Group-Ceres St Produce, LLC 1.Total Prior Receipts 3,827,520.88 2,971,528.84 173,337.27 40,772.24 2,552.86 2.LESS: Total Prior Disbursements 3,827,520.88 2,971,528.84 173,416.31 40,772.24 2,552.86 3.Beginning Balance 0 0 304.29 0 0 4.Receipts During Current Period A/R - Post Filing 305,441.17 310,490.39 0 0 0 A/R - Pre Filing 0 0 0 0 0 General Sales 36,492.63 2,820.00 0 0 0 Intercompany Receipts 116,397.06 113,696.39 22,307.17 413.19 325.00 TOTAL RECEIPTS 458,330.86 427,006.78 22,307.17 413.19 325.00 5.BALANCE 458,330.86 427,006.78 22,611.46 413.19 325.00 6.LESS: Disbursements Transfers to other DIP Accounts 298,224.23 284,637.27 22,307.17 0 0 Disbursements 160,106.63 142,369.51 0 413.19 325.00 TOTAL Disbursements 458,330.86 427,006.78 22,307.17 413.19 325.00 7.Ending Balance 0 0 304.29 0 0 11 I. CASH RECEIPTS AND DISBURSEMENTS Case Number: 13388 13405 13369 13406 13358, 13376 Month Ending: 11/30/2009 11/30/2009 11/30/2009 11/30/2009 11/30/2009 Account Number: 0080313729 0080301823 0080362437 0080306442 0080300981 Depository Name & Location East West Bank East West Bank East West Bank East West Bank East West Bank Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Meruelo Maddux Construction, Inc. Merco Group-Little J, LLC Meruelo Maddux-Mission Blvd, LLC Merco Group, LLC Meruelo Farms, LLC 1.Total Prior Receipts 2,254.83 230,450.00 52,319.43 822,299.04 876,057.75 2.LESS: Total Prior Disbursements 2,254.83 230,450.00 52,319.43 822,299.04 876,057.75 3.Beginning Balance 0 0 0 0 0 4.Receipts During Current Period A/R - Post Filing 0 25,000.00 0 115,292.00 66,309.26 A/R - Pre Filing 0 0 0 0 0 General Sales 996.41 0 0 0 2,114.55 Intercompany Receipts 325.00 416.00 6,609.47 325.00 23,400.09 TOTAL RECEIPTS 1,321.41 25,416.00 6,609.47 115,617.00 91,823.90 5.BALANCE 1,321.41 25,416.00 6,609.47 115,617.00 91,823.90 6.LESS: Disbursements Transfers to other DIP Accounts 996.41 25,000.00 0 115,292.00 29,286.73 Disbursements 325.00 416.00 6,609.47 325.00 62,537.17 TOTAL Disbursements 1,321.41 25,416.00 6,609.47 115,617.00 91,823.90 7.Ending Balance 0 0 0 0 0 12 I. CASH RECEIPTS AND DISBURSEMENTS Case Number: 13358, 13376 13406 13390 13387 13387 Month Ending: 11/30/2009 11/30/2009 11/30/2009 11/30/2009 11/30/2009 Account Number: 0080301757 0080360027 0080992878 0080993116 0080365190 Depository Name & Location East West Bank East West Bank East West Bank East West Bank East West Bank Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Meruelo Farms, LLC Merco Group, LLC Meruelo Maddux Management, LLC Meruelo Maddux Properties, L.P. Meruelo Maddux Properties, L.P. 1.Total Prior Receipts 0 1,156.22 2,399,774.53 16,326,250.43 1,380,974.92 2.LESS: Total Prior Disbursements 317.74 31.56 2,385,709.34 14,982,489.90 0 3.Beginning Balance 0 24,829.33 17,757.90 2,149,225.00 1,380,974.92 4.Receipts During Current Period A/R - Post Filing 0 0 0 0 0 A/R - Pre Filing 0 0 0 0 0 General Sales 0 0 0 12,707.34 0 Intercompany Receipts 0 15.30 292,339.78 1,585,948.05 566.50 TOTAL RECEIPTS 0 15.30 292,339.78 1,598,655.39 566.50 5.BALANCE 0 24,844.63 310,097.68 3,747,880.39 1,381,541.42 6.LESS: Disbursements Transfers to other DIP Accounts 0 0 285,263.01 491,473.98 0 Disbursements 0 0 20,052.76 912,547.48 0 TOTAL Disbursements 0 0 305,315.77 1,404,021.46 0 7.Ending Balance 0 24,844.63 4,781.91 2,343,858.93 1,381,541.42 13 I. CASH RECEIPTS AND DISBURSEMENTS Case Number: 13359 13434 13368 13379 13407 Month Ending: 11/30/2009 11/30/2009 11/30/2009 11/30/2009 11/30/2009 Account Number: 0080302458 0080301997 0080994031 0080309834 0080302193 Depository Name & Location East West Bank East West Bank East West Bank East West Bank East West Bank Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Meruelo Maddux-3rd & Omar St, LLC Merco Group-Overland Terminal, LLC Santa Fe Commerce Center, Inc. Santa Fe & Washington Market, LLC Merco Group-Southpark, LLC 1.Total Prior Receipts 81,941.84 1,255,864.36 900,982.26 235,800.14 451,615.32 2.LESS: Total Prior Disbursements 81,941.84 1,255,864.36 900,982.26 235,800.14 451,615.32 3.Beginning Balance 0 0 0 0 0 4.Receipts During Current Period A/R - Post Filing 2,730.00 0 106,952.00 9,650.00 28,500.00 A/R - Pre Filing 0 0 0 0 0 General Sales 0 0 0 25,000.00 0 Intercompany Receipts 674.79 544.62 650.00 2,200.59 17,856.49 TOTAL RECEIPTS 3,404.79 544.62 107,602.00 36,850.59 46,356.49 5.BALANCE 3,404.79 544.62 107,602.00 36,850.59 46,356.49 6.LESS: Disbursements Transfers to other DIP Accounts 2,730.00 0 105,406.99 32,504.83 27,636.47 Disbursements 674.79 544.62 2,195.01 4,345.76 18,720.02 TOTAL Disbursements 3,404.79 544.62 107,602.00 36,850.59 46,356.49 7.Ending Balance 0 0 0 0 0 14 I. CASH RECEIPTS AND DISBURSEMENTS Case Number: 13392 13377 13369 13387 13387 Month Ending: 11/30/2009 11/30/2009 11/30/2009 11/30/2009 11/30/2009 Account Number: 0080994072 0080301690 Mission Blvd 001-623532 00120190680 Depository Name & Location East West Bank East West Bank Kennedy Funding, Inc. Preferred Bank Pacific Commerce Bank Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Two University Plaza Suite 402 Hackensack, NJ 07601 601 S. Figueroa Street, 29th Fl Los Angeles, CA 90017 420 E. 3rd Street, Suite 100 Los Angeles, CA 90013 MMP Ventures, LLC Wall St Market, LLC Meruelo Maddux-Mission Blvd, LLC Meruelo Maddux Properties, L.P. Meruelo Maddux Properties, L.P. 1.Total Prior Receipts 1,700.00 2,093.25 0 2.83 2.63 2.LESS: Total Prior Disbursements 1,700.00 2,093.25 352,000.00 6,447.43 5,650.23 3.Beginning Balance 0 0 0 0 0 4.Receipts During Current Period A/R - Post Filing 0 0 0 0 0 A/R - Pre Filing 0 0 0 0 0 General Sales 0 0 0 0 0 Intercompany Receipts 325.00 325.00 0 0 0 TOTAL RECEIPTS 325.00 325.00 0 0 0 5.BALANCE 325.00 325.00 0 0 0 6.LESS: Disbursements Transfers to other DIP Accounts 0 0 0 0 0 Disbursements 325.00 325.00 0 0 0 TOTAL Disbursements 325.00 325.00 0 0 0 7.Ending Balance 0 0 0 0 0 15 I. CASH RECEIPTS AND DISBURSEMENTS Case Number: 13368 13366 13368 13394 13368 Month Ending: 11/30/2009 11/30/2009 11/30/2009 11/30/2009 11/30/2009 Account Number: 8606072419 9003746 011032602 118605034 011032602 Depository Name & Location PNC Bank, N.A. Pacific Western Bank Capmark Finance, Inc. Cathay Bank Capmark Finance, Inc. 1600 Market Street, 19th Fl Philadelphia, PA 19103 444 S. Flower Street, 14th Fl Los Angeles, CA 90071 Three Ravina Drive, Suite 200 Atlanta, GA 30346 9650 Flair Ave, 7th Fl El Monte, CA 91731 Three Ravina Drive, Suite 200 Atlanta, GA 30346 Santa Fe Commerce Center, Inc. Meruelo Wall St, LLC Santa Fe Commerce Center, Inc. Alameda Produce Market, LLC Santa Fe Commerce Center, Inc. 1.Total Prior Receipts 0 16,987.19 1,075.96 0 0 2.LESS: Total Prior Disbursements 2,635.29 24,930.63 75.00 0 0 3.Beginning Balance 0 0 471,618.42 176,255.15 128,427.48 4.Receipts During Current Period A/R - Post Filing 0 0 0 0 0 A/R - Pre Filing 0 0 0 0 0 General Sales 0 0 0 0 0 Intercompany Receipts 0 0 100.11 0 0 TOTAL RECEIPTS 0 0 100.11 0 0 5.BALANCE 0 0 471,718.53 176,255.15 128,427.48 6.LESS: Disbursements Transfers to other DIP Accounts 0 0 0 0 0 Disbursements 0 0 0 0 0 TOTAL Disbursements 0 0 0 0 0 7.Ending Balance 0 0 471,718.53 176,255.15 128,427.48 16 I. CASH RECEIPTS AND DISBURSEMENTS Case Number: 13403 13397 13366 13380 13387 Month Ending: 11/30/2009 11/30/2009 11/30/2009 11/30/2009 11/30/2009 Account Number: 99191 63787782 18296574 153493910001 153461807312 Depository Name & Location PNL Pomona, L.P. United Commercial Bank United Commercial Bank US Bank US Bank 2100 Ross, Suite 2900 Dallas, TX 75201 8632 E. Valley Blvd. Rosemead, CA 91770 8632 E. Valley Blvd. Rosemead, CA 91770 633 W. 5th Street, 29th Fl Los Angeles, CA 90071 633 W. 5th Street, 29th Fl Los Angeles, CA 90071 Merco Group-2001-2021 West Mission Blvd, LLC 2640 Washington Blvd, LLC Meruelo Wall St, LLC Merco Group-146 E. Front St, LLC Meruelo Maddux Properties, L.P. 1.Total Prior Receipts 0 0 8,416.22 946,068.74 2,319,258.96 2.LESS: Total Prior Disbursements 0 4,665.09 628.43 0 343,544.28 3.Beginning Balance 49,507.53 0 516,320.07 946,068.74 2,976,263.86 4.Receipts During Current Period A/R - Post Filing 0 0 0 0 0 A/R - Pre Filing 0 0 0 0 0 General Sales 0 0 0 0 0 Intercompany Receipts 0 0 840.93 388.87 366.95 TOTAL RECEIPTS 0 0 840.93 388.87 366.95 5.BALANCE 49,507.53 0 517,161.00 946,457.61 2,976,630.81 6.LESS: Disbursements Transfers to other DIP Accounts 0 0 0 0 0 Disbursements 0 0 0 0 0 TOTAL Disbursements 0 0 0 0 0 7.Ending Balance 49,507.53 0 517,161.00 946,457.61 2,976,630.81 17 I. CASH RECEIPTS AND DISBURSEMENTS Case Number: 13379 13379 13363 Month Ending: 11/30/2009 11/30/2009 11/30/2009 Account Number: 071-3632651 037-8289482 817383805 Depository Name & Location Wells Fargo Bank, N.A. Wells Fargo Bank, N.A. JP Morgan Chase P.O. Box 6995 Portland, OR 97228-6995 P.O. Box 6995 Portland, OR 97228-6995 2415 E. Camelback Road, Suite 600, Phoenix, AZ85016 Santa Fe & Washington Market, LLC Santa Fe & Washington Market, LLC Meruelo Maddux Props-760 S. Hill St, LLCAlliance Communities LLC ITF Union Lofts Operating Account Total 1.Total Prior Receipts 121,476.22 43,299.29 205,015.18 51,694,592.72 2.LESS: Total Prior Disbursements 111,244.09 33,882.21 131,488.83 42,574,140.48 3.Beginning Balance 20,885.09 10,002.81 73,526.35 20,784,516.12 4.Receipts During Current Period A/R - Post Filing 0 0 72,866.19 1,692,803.01 A/R - Pre Filing 0 0 0 0 General Sales 0 0 0 121,958.69 Intercompany Receipts 23,053.66 4,450.00 0 2,618,332.78 TOTAL RECEIPTS 23,053.66 4,450.00 72,866.19 4,433,094.48 5.BALANCE 43,938.75 14,452.81 146,392.54 25,217,610.60 6.LESS: Disbursements Transfers to other DIP Accounts 0 0 0 2,578,852.08 Disbursements 25,339.84 9,560.25 82,720.53 1,665,804.46 TOTAL Disbursements 25,339.84 9,560.25 82,720.53 4,244,656.54 7.Ending Balance 18,598.91 4,892.56 63,672.01 20,972,954.06 18 I.
